Case 2:09-cv-00229-JES-CM Document 503 Filed 09/09/20 Page 1 of 2 PageID 10665




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

                              CASE NO.: 2:09-CV-229-FTM-29SPC

 SECURITIES AND EXCHANGE COMMISSION,

          Plaintiff,

 vs.

 FOUNDING PARTNERS CAPITAL MANAGEMENT,
 and WILLIAM L. GUNLICKS,

          Defendants,

 FOUNDING PARTERS STABLE-VALUE FUND, LP,
 FOUNDING PARTNERS STABLE-VALUE FUND II, LP,
 FOUNDING PARTNERS GLOBAL FUND, LTD., and
 FOUNDING PARTNERS HYBRID-VALUE FUND, LP,

 Relief Defendants.

 ___________________________________________________/

                  ORDER APPROVING RECEIVER’S MOTION
       FOR APPROVAL OF CLAIMS PROCESS FOR NON-INVESTOR CREDITORS

          This matter comes before the Court on the Receiver’s Motion for Approval of

 Claims Process for Non-Investor Creditors (“Motion”), filed on September 3, 2020, [D.E.

 502]. The Securities and Exchange Commission does not object to the relief sought by the

 Receiver in the Motion.

          Accordingly, it is ORDERED AND ADJUDGED as follows:

       1. The Motion is GRANTED;

       2. The Court approves the claims administration procedure and timelines set forth in the

          Motion, including the POC Form and Release;
Case 2:09-cv-00229-JES-CM Document 503 Filed 09/09/20 Page 2 of 2 PageID 10666




    3. The Court hereby sets a claims bar date of 10/26
                                                  ____, which is 45 days from the Court’s approval

       of this Motion;

    4. The Receiver shall provide notice to non-investor creditors in the form of Notice attached

       to the Motion, by (a) U.S. mail or, where available, email, (b) publication in The New York

       Times at least one day a week for two consecutive weeks, and (c) on the Receiver’s

       website;

                                                            Sept. 9th 2020.
    DONE AND ORDERED in Chambers at Fort Myers, Florida on _________,



                                                     ____________________________________
                                                     THE HONORABLE JOHN STEELE
                                                     UNITED STATES DISTRICT JUDGE


 Copies to:
 Counsel of Record




                                               -2-
